DETAILED ACTION
In response to communications filed 01/06/2021.
Claims 1-9 and 11-21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nilesh Amin (Reg. No. 40,894) on March 22nd 2021.

The application has been amended as follows:

IN THE CLAIMS:

Rewrite claims 1, 11, 17, 18, 19 and 20 as the following:

--1. (Amended)  A user equipment, comprising: 

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
determining a duty cycle of a transceiver for a period of time, wherein the duty cycle is a ratio of an uplink transmission time period to a downlink transmission time period;
determining a proximity zone for the user equipment as a function of a geometric configuration of the user equipment and a proximity sensor of the user equipment;
receiving proximity data from [[a]]the proximity sensor
applying a power adjustment to reduce a transmission power of an uplink transmission, wherein a magnitude of the power adjustment is a function of the duty cycle and a distance of the object from the proximity sensor as indicated in the proximity data, wherein the magnitude increases as the distance decreases.--

--11. (Amended) A method, comprising:
determining, by a user equipment, a percentage of time in a time period that the user equipment is scheduled to transmit;
determining, by the user equipment, a proximity zone for the user equipment as a function of a geometric configuration of the user equipment and a proximity sensor of the user equipment;
the proximity sensor
applying, by the user equipment, a power backoff that reduces a transmission power of the user equipment device during the time period, wherein a magnitude of the power backoff is a function of the percentage and a distance of the object from the proximity sensor as indicated in the proximity data, wherein the magnitude increases as the distance decreases.--

--17. (Amended)  A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor of a relay node device, facilitate performance of operations, comprising:
determining a percentage of time in a time period that a user equipment is scheduled to transmit;
determining a proximity zone for the user equipment as a function of a geometric configuration of the user equipment and a proximity sensor of the user equipment;
determining, based on proximity data received from [[a]]the proximity sensor
reducing a transmission power of an uplink transmission during the time period, wherein a magnitude of a power reduction is a function of the percentage and a distance of the object to the proximity sensor indicated in the proximity data, wherein the magnitude is inversely proportional to the distance.--

--18. (Amended) The non-transitory machine-readable 
transmitting, to network equipment, information indicating a predicted percentage based on an application active on the user equipment.--

--19. (Amended) The non-transitory machine-readable 

--20. (Amended) The non-transitory machine-readable 

Add claim 21 as the following:

--21. (New) The non-transitory machine-readable medium of claim 17, wherein the operations further comprise determining the distance of the object to the proximity sensor based on the proximity data.--

Cancel claim 10.

REASONS FOR ALLOWANCE

The present invention relates to a method, apparatus and corresponding computer readable medium to adjust the power of an uplink transmission.  The user equipment determines a duty cycle or a percentage of time in a time period scheduled to transmit and a proximity zone as a function of a geometric configuration and a proximity sensor of the user equipment.  A power adjustment of the uplink transmission is applied based on the duty cycle or percentage of time and distance of the object from the proximity sensor indicated in received proximity data. Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Sampath et al. (US 2018/0167897 A1) that determines a duty cycle of a UE’s transmission in a time window to reduce transmit power. There also exists prior art such as Gopalakrishnan et al. (US 2014/0329552 A1) that teaches sensors to monitor the presence of a human body part to reduce transmit power level.  However, the prior arts alone or in combination fails to teach determining a proximity zone of the user equipment as a function of a geometric configuration of the user equipment and proximity sensor of the user equipment in order to apply a power adjustment to reduce power of the uplink transmission.
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 1, 11 and 17 with proper motivation at or before the time it was effectively filed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468